Citation Nr: 0507471	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-20 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neck disorder.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for frostbite of the 
feet, hands, and ears.

5.  Entitlement to service connection for a disorder of a 
finger of the left hand.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for allergic 
conjunctivitis.

8.  Entitlement to service connection for atopic dermatitis 
on allergen exposure, claimed as sinusitis.

9.  Entitlement to a compensable evaluation for hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and August 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  A Notice of 
Disagreement was received in January 1997.  A Statement of 
the Case was issued in February 1997.  A substantive appeal 
was received in July 1997.  The Board notes that the 
substantive appeal received by the RO is only timely as to 
the issues of service connection for allergic rhinitis, 
allergic conjunctivitis, and atopic dermatitis on allergen 
exposure.  On its previous remands, however, the Board took 
jurisdiction over the issues of service connection for a neck 
disorder; bilateral knee disorder; hemorrhoids; frostbite of 
the feet, hands, and ears; and a disorder of a finger of the 
left hand; and entitlement to a compensable evaluation for 
hearing loss.  The Board will, therefore, continue to 
exercise jurisdiction over these claims due to considerations 
of fairness and equity to the veteran.

The Board initially remanded the veteran's claims to the RO 
in December 1998 because the veteran's service medical 
records were not in the file although they had been 
considered by the RO.  The RO issued a Supplemental Statement 
of the Case in December 2002 and returned the veteran's 
appeal to the Board.  The Board again remanded the veteran's 
claims in July 2003 to the Appeals Management Center (AMC) 
because the RO failed to send the December 2002 Supplemental 
Statement of the Case and a May 2003 Veterans Claims 
Assistance Act development letter to the veteran's current 
address.  After forwarding these items to the veteran's 
current address, the AMC issued a Supplemental Statement of 
the Case in June 2004, and returned the veteran's appeal to 
the Board.  The veteran's appeal is now before the Board for 
post-remand consideration.

The issues of entitlement to service connection for bilateral 
knee conditions, allergic rhinitis, allergic conjunctivitis, 
and atopic dermatitis on allergen exposure, and entitlement 
to a compensable evaluation for hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
current neck disorder.

2.  The medical evidence does not show that the veteran has 
been diagnosed to have hemorrhoids.

3.  The medical evidence does not show that the veteran has 
been diagnosed to have residuals from frostbite of the feet, 
hands and ears.

4.  The veteran has a one inch scar on his left middle finger 
as a result of a laceration to that finger that was incurred 
in service.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).
2.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).

3.  The veteran does not have residuals from frostbite to his 
feet, hands and ears that were incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

4.  The veteran has residuals (scar) from a laceration on his 
left middle finger that was incurred during his military 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claims were filed in April 1996, before the 
enactment of the VCAA.  In December 1998 and July 2003, the 
Board remanded the veteran's claims for further development.  
In December 2003, the Appeals Management Center (AMC) sent 
notice to the veteran of what information VA has already 
received, the information VA is responsible to obtain, what 
evidence VA will make reasonable efforts to obtain, and how 
the veteran could help VA in processing his claims.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The December 2002 and June 2004 
Supplemental Statements of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claims. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in December 2003 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an additional Supplemental Statement of the 
Case was provided to the veteran in June 2004.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter 
and he did so.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
reviewed the complete set of service medical records 
(although only a portion of them are currently in the file).  
The veteran did not indicate that he has received any 
treatment from either VA or any private physicians related to 
his claimed conditions.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
Appropriate VA examinations were provided to the veteran in 
March and April 1997.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Procedural History

The veteran separated from active military service in March 
1996.  In April 1996, the veteran filed a claim for service 
connection for hearing loss, tinnitus, flat feet, neck 
condition, right shoulder condition, back condition, 
bilateral knee condition, hemorrhoids, frost bite of the 
feet, hands, and ears, hypertension, injury left middle 
finger and sinus condition.  In a May 1996 rating decision, 
the RO granted service connection for hearing loss, pes 
planus and subacromial bursitis right shoulder, each 
evaluated as noncompensable.  The RO also denied service 
connection for tinnitus, neck condition, bilateral knee 
condition, hemorrhoids, frostbite, hypertension, and 
residuals for a left hand laceration of the third digit.  
Although not claimed, the RO also denied service connection 
of history, fracture first metacarpal phalangeal joint, right 
hand, and entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  It 
deferred decision on the issues of service connection for a 
back condition and sinus condition pending VA examination.  

The veteran underwent a VA examination in August 1996 for his 
back and sinus conditions.  The VA examiner diagnosed the 
veteran to have lumbosacral strain residuum and mild 
degenerative joint disease, and irritive sinusitis coupled 
with cigarette smoke.  Subsequently, in an August 1996 rating 
decision, the RO granted service connection for a back 
condition evaluated as 10 percent disabling, but denied 
service connection for a sinus condition.

The veteran filed a Notice of Disagreement (NOD) in January 
1997 with regard to the denial of compensable ratings for 
hearing loss, flat feet, and bursitis right shoulder, and 
denial of service connection for tinnitus, neck condition, 
bilateral knee condition, hemorrhoids, frostbite on feet, 
hands, and ears, hypertension, residuals of laceration of 
left hand, sinus condition, and fracture first metacarpal 
phalangeal joint right hand.  The RO issued a Statement of 
the Case (SOC) in February 1997 as to the 12 issues raised by 
the NOD.

The veteran submitted a VA Form 9, Appeal to Board of 
Veteran's Appeal, in July 1997.  In September 1997, the RO 
issued a rating decision that granted service connection for 
tinnitus and asthma, both evaluated as 10 percent disabling, 
and granting a compensable rating of 10 percent for bilateral 
plantar fasciitis (which had previously been service-
connected as pes planus).  The RO denied all other claims 
appealed.  Simultaneously, the RO issued a Supplemental 
Statement of the Case (SSOC) on the issues of service 
connection for allergic rhinitis, allergic conjunctivitis, 
and atopic dermatitis on allergen exposure, claimed as 
sinusitis.  The reason given by the RO for issuing the SSOC 
only on these issues was that the veteran's substantive 
appeal was not timely as to the other issues because it was 
not filed within one year from the date the veteran was 
originally notified of the decision concerning these issues, 
i.e., one year after May 1, 1996.  Thereafter, the RO 
certified the veteran's appeal to the Board only as to the 
issues of service connection for allergic rhinitis, allergic 
conjunctivitis and atopic dermatitis on allergen exposure. 

In December 1998, the Board remanded the veteran's appeal to 
the RO because the veteran's service medical records were not 
in the claims file.  In doing so, the Board listed the issues 
on remand to be entitlement to service connection for a neck 
disorder, bilateral knee disorder, hemorrhoids, frostbite of 
the feet, hands, and ears, disorder of a finger of the left 
hand, rhinitis, allergic conjunctivitis, and atopic 
dermatitis, allergen exposure, and entitlement to a 
compensable rating for hearing loss.  In December 2002, the 
RO issued a SSOC on all issues remanded by the Board in 
December 1988.  The RO also issued a separate SSOC for the 
issues of service connection for allergic rhinitis, allergic 
conjunctivitis, and atopic dermatitis on allergen exposure 
(claimed as sinusitis).  Thereafter, the veteran's appeal was 
returned to the Board.

In July 2003, the Board again remanded the veteran's claims.  
Again, the Board listed the issues as on appeal as those set 
out on the front page of this document.  The reason for 
remanding was because the RO sent the December 2002 SSOC and 
a May 2003 Veterans Claims Assistance Act development letter 
to the veteran's former address and it did not appear that 
the veteran received this correspondence from the RO because 
of his change of address.  The AMC was directed to resend 
these items to the veteran, which it did in December 2003.  
The AMC then issued a SSOC on all nine issues and returned 
the veteran's appeal to the Board.

As previously indicated, the veteran's substantive appeal 
does not appear to have been timely, apart from the issues of 
service connection for allergic rhinitis, allergic 
conjunctivitis, and atopic dermatitis on allergen exposure 
(claimed as sinusitis).  Given the foregoing events, however, 
which would indicate to the veteran all 9 issues were 
considered by the Board to be in appellate status for what 
now amounts to a period of more than 6 years, the Board will 
not, at this juncture, do otherwise, but to continue to 
exercise jurisdiction over all the issues as listed on the 
front page.  

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Neck Condition

The veteran claims that in January 1994 he suffered injury to 
his back as the result of a fall during a field training 
exercise and that he continues to have loss of strength, 
pain, muscle spasms, and intermittent tingling in his right 
arm.

In March 1997, the veteran underwent a joints exam, which 
evaluated his claimed neck condition.  He complained of 
tightness and cramping in the right side of his neck 
extending to the mid thoracic region of his back.  The 
examination report does not, however, show any objective 
findings of any neck problems.  Rather, the examiner found 
that the veteran has a right-sided subacromial bursitis 
consistent with his service-connected injury.  A general 
medical exam performed in April 1997 shows that the veteran's 
neck was supple and without adenopathy.  No diagnosis was 
made as to a current neck condition.  

The medical evidence of record does not show that the veteran 
has a current disability due to a neck condition.  The Board, 
therefore, finds that a preponderance of the evidence is 
against the veteran's claim, and service connection for a 
neck condition is denied.

Hemorrhoids

The veteran claims that as a result of heaving lifting and 
carrying, and spending long hours sitting in cold, wet 
environments, he suffers from recurring hemorrhoids.  

Review of the service medical records shows that on a routine 
examination in July 1990 it was noted that the veteran had 
rectal bleeding of unknown etiology.  His separation 
examination in January 1996 was normal.  The veteran's 
National Guard enlistment examination from March 1997 does 
not show any complaints or findings of hemorrhoids.  

After considering the evidence and resolving any reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran is not entitled to service connection for 
hemorrhoids.  There was no diagnosis of hemorrhoids while the 
veteran was in service, and no complaints or findings of 
hemorrhoids are shown on either the veteran's separation exam 
or National Guard enlistment exam.  The preponderance of the 
evidence is, therefore, against a finding that the veteran 
has hemorrhoids that were incurred during his active military 
service.

Frostbite of the Feet, Hands and Ears

The veteran claims that during periods of his service he was 
stationed in climates that experienced periodic cold/extreme 
cold weather, and that during the course of various training 
exercises, he had exposure to conditions that resulted in 
superficial frostbite.

Review of the service medical records shows a medical in-
processing worksheet from April 1993 that noted the veteran 
had no history of cold injury.  The separation examination 
report shows no complaints or findings of frostbite to the 
veteran's feet, hands or ears.  His National Guard enlistment 
examination report shows no complaints or findings of 
frostbite to the veteran's feet, hands or ears.

At the April 1997 VA general medical examination, the veteran 
gave a history of frostbite of his feet.  Examination of the 
skin was unremarkable, with no lesions present.  The 
cardiovascular system was normal.  There was no diagnosis 
made as to residuals of frostbite.

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  There is no evidence of cold injuries in 
service and no evidence of a current disability due to cold 
injuries.  The veteran's claim for service connection for 
frostbite of the feet, hands and ears is, therefore, denied.

Disorder of a Finger of the Left Hand

The veteran claims that in June 1994 he suffered a deep, 
penetrating laceration to the middle finger of his left hand, 
and that he suffers residuals such as loss of sensation, loss 
of motion, intermittent tingling sensation and pain in the 
finger.  The RO denied the veteran's claim for service 
connection for a laceration of the left third finger as acute 
and transitory.  

A review of the veteran's service medical records shows that 
he suffered a 4.5-centimeter laceration of the left middle 
finger in July 1994.  The veteran's separation examination 
report shows no complaints were made regarding residuals from 
the laceration of his left middle finger and no medical 
findings of any kind relating to his left middle finger.  His 
National Guard enlistment examination report, however, shows 
that the veteran has a one-inch scar on the top left middle 
finger.  No other complaints or findings are shown.

After considering all the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran has laceration residuals in the form of a scar on his 
left middle finger and grants service connection for 
residuals (scar) of laceration of the left middle finger.


ORDER

1.  Entitlement to service connection for neck disorder is 
denied.

2.  Entitlement to service connection for hemorrhoids is 
denied.

3.  Entitlement to service connection for frostbite of the 
feet, hands, and ears is denied.

4.  Entitlement to service connection for residuals (scar) of 
laceration of the left middle finger is granted.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims for a 
compensable rating for hearing loss and service connection 
for a bilateral knee condition, allergic rhinitis, allergic 
conjunctivitis, and atopic dermatitis on allergen exposure.  
The Board regrets the additional delay in the finalization of 
these claims.  Additional development is necessary, however, 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  

Service Medical Records

In rendering its rating decisions, the RO indicated that it 
had the veteran's service medical records and referred 
directly to specific treatment records contained therein.  
Although the file contains some service medical records, it 
is clear these records are not complete.  In its September 
1997 rating decision, the RO references specific dates of 
treatment relating directly to some of the issues being 
remanded that are not in the records before the Board.  In 
order for the Board to provide fair and full consideration of 
the veteran's service connection claims, it is necessary that 
the complete record considered by the RO be before the Board.

The Board notes that it initially remanded this appeal in 
December 1998 for the same purpose.  The claims file 
indicates that the service medical records were sent to the 
State of Florida Department of Military Affairs, Office of 
the Adjutant General in November 1997.  In April 1999, the RO 
forwarded a request for them to the Department of Military 
Affairs.  In response, however, the RO received National 
Guard records rather than the veteran's Army service medical 
records.  The RO did not follow up on its request to obtain 
the veteran's active duty service medical records.

Medical Treatment Records

The Board notes that there are no medical treatment records 
in the claims file, and no request was made of the veteran 
for him to identify any medical treatment providers until 
December 2003, shortly before the appeal was returned to the 
Board.  In his statement attached to his VA Form 9, the 
veteran indicated that he received treatment at Haley VA 
Hospital in March 1997.  A request should be made to the 
veteran asking him to identify where he has received medical 
treatment for these conditions since his separation from 
service and to provide releases for any private medical 
providers.

The Board also notes that the veteran reported to the 
examiners during the 1997 VA examinations that he has a long 
history of allergies.  He described as an infant being 
allergic to multiple foods as well as pets.  He states that 
at seven-years old he was skin tested and placed on 
immunotherapy by a Dr. Fernandez.  He stated that from the 
ages of 16 to 25 his symptoms of allergic rhinitis and asthma 
were better and then since then there have been increasing 
symptoms.  Upon remand, the RO should request the veteran to 
provide a release for medical treatment records from Dr. 
Fernandez and seek to obtain those records if possible.  



VA Examinations

With regard to the veteran's service connection claims, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  The 1997 VA 
examinations in the file diagnosed the veteran to have 
allergic rhinitis, allergic conjunctivitis, atopic dermatitis 
on allergen exposure, and degenerative changes in bilateral 
knees.  The examinations do not, however, provide any opinion 
as to whether these diagnosed conditions are related to any 
event, injury, or disease incurred in or aggravated by 
service.  New VA examinations are therefore necessary.

With regard to the veteran's claim for a compensable 
evaluation for hearing loss, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See 38 C.F.R. § 3.327(a).  The last VA examination to address 
the veteran's hearing loss was conducted in March 1997.  
Another VA examination is in order to ascertain the current 
severity of the veteran's hearing loss.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  The RO should contact the National 
Personnel Records Center (NPRC), the State of 
Florida Department of Military Affairs, Office 
of the Adjutant General, and/or any other 
appropriate agency, including the New York 
State National Guard, with whom the veteran 
may be associated, as indicated in a 2003 e-
mail, and request the veteran's service 
medical records for the period of his active 
duty (i.e., October 1984 to March 1996).  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, a negative reply 
is requested.  All efforts to obtain these 
records should be documented.  If these 
records are not obtainable, the RO should 
indicate the actions taken to obtain these 
records and the reasons why further action 
would be futile.

3.  The RO should send a request to the 
veteran asking him to identify where and from 
whom he has received medical treatment for his 
hearing loss, bilateral knee conditions, 
allergic rhinitis, allergic conjunctivitis and 
atopic dermatitis.  

a.	If the veteran identifies VA treatment, 
the RO should obtain the veteran's 
medical records from the identified VA 
medical facilities for treatment for 
complaints related to the above-listed 
conditions from April 1996 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.  

b.	If the veteran identifies private medical 
providers, the RO should ask the veteran 
to complete release forms authorizing VA 
to request copies of his treatment 
records from the identified private 
medical providers from April 1996 to the 
present.  These medical records should 
then be requested, and the RO should 
specify that copies of the actual 
treatment records, as opposed to 
summaries, are needed.  The veteran 
should be informed that he could also 
obtain these records himself and submit 
them to the RO.  All efforts to obtain 
these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4.  The RO should ask the veteran to complete 
a release form authorizing VA to request 
copies of his treatment records from Dr. 
Fernandez, who treated him for allergies when 
the veteran was a child from approximately 
1971 to 1984.  These medical records should 
then be requested, and the RO should specify 
that copies of the actual treatment records, 
as opposed to summaries, are needed.  The 
veteran should be informed that he could also 
obtain these records himself and submit them 
to the RO.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for appropriate VA examinations for his claims 
regarding hearing loss, bilateral knee 
conditions, allergic rhinitis, allergic 
conjunctivitis, and atopic dermatitis.  The 
claims file should be provided to the 
examiners for review in conjunction with the 
examinations.  The examiners should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale for 
all conclusions and opinions.

a.  Hearing loss:  All necessary tests and 
studies should be conducted in order to 
ascertain the current severity of the 
veteran's service-connected hearing loss.  

b.  Bilateral knee conditions:  The examiner 
should render an opinion as to whether the 
veteran has a current disability in either or 
both of his knees.  If the veteran has a 
current knee disability, the examiner should 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that his current knee disability 
or disabilities is/are related to disease or 
injury incurred during service.  In conducting 
the examination, the examiner is specifically 
directed to treatment records in the veteran's 
service medical records reflecting knee 
complaints.  

c.  Allergic rhinitis, allergic conjunctivitis 
and atopic dermatitis on allergen exposure:  
The examiner should render an opinion as to 
whether the veteran currently has allergic 
rhinitis, allergic conjunctivitis and/or 
atopic dermatitis.  If the veteran is 
diagnosed to currently have these conditions, 
the examiner should render an opinion as to 
whether it is at least as likely as not (i.e., 
at least a 50 percent probability) that these 
conditions are related to disease or injury 
incurred during service.  The examiner should 
also render an opinion as to whether these 
conditions are congenital or developmental 
given the history the veteran gave at the 1997 
VA examinations and any medical treatment 
records obtained.  If the examiner opines that 
these conditions are congenital or 
developmental, then the examiner should render 
an opinion as to whether his congenital or 
developmental allergies were aggravated, or 
were increased in severity by his military 
service.

6.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


